Citation Nr: 1748066	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for persistent depressive disorder with anxious distress (previously rated as generalized anxiety disorder also claimed as depression).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's persistent depressive disorder with anxious distress manifests as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected persistent depressive disorder with anxious distress have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9400 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, a December 2010 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for persistent depressive disorder with anxious distress.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to an Increased Rating for PTSD

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's persistent depressive disorder with anxious distress is evaluated at 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  An overview of the relevant rating criteria is as follows.  First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2016), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

A. Evidence and Analysis

The Board begins by addressing the Veteran's lay statements and Board hearing testimony. At his March 2017 Board hearing the Veteran reported that he did not feel that his most recent October 2016 VA examination was an adequate reflection of the Veteran's condition because he often minimizes his symptoms, and submitted mental health treatment records from May 2002 in support of this statement; the Board separately notes that the Veteran did not challenge the actual findings of the examiner based on what he had reported at that time.  The May 2002 records submitted pertain to a psychiatric hospitalization after the Veteran had been fired from a job, and at which time his mother was in poor health in a nursing home.  He reported some fleeting suicidal ideation, and fantasizing of suicide.  The Veteran was assessed at that time with major depressive disorder, severe, with a recurrent history of psychotic features, and it was noted that he was dealing with financial issues, loss of his job, pressures on his relationships, and his mother's failing health.  It was further noted that although he presented with seeking help for his mood disorder, he appeared guarded and to be minimizing his symptoms.  

The Veteran provided additional testimony about his work stressors.  He reported that he works at a call center, and that he had been harassed by coworkers there starting in May 2016 over the course of six months, to the point where he had had to report the issues to human resources.  This action had ended the harassment, but was replaced with the silent treatment and the Veteran felt that his coworkers resent him and do not want him around.  He reported difficulty remaining productive at work due to concentration issues, which cause some of his coworkers to take issue with him for not doing his fair share.  The Veteran explained that he feels his coworkers seem to have a much easier time doing the same amount of work as him.  He expressed fear of losing his job and feeling extremely stressed out.  He stated that he avoids associating with people, but tries to volunteer at community events when there is an available opportunity; however he reported that he does not interact much with other people at such events.

The Veteran's sister also provided testimony about the Veteran's romantic relationships, explaining that the Veteran chooses people who are in worse shape than he is and that he tries to help them because he does not feel worthy himself.  She also added that the Veteran has trouble staying organized, and frequently takes work home to try to keep up with his colleagues.  She also indicated that the Veteran had been admitted to a hospital for suicidal thought several years ago.  She explained that the Veteran has acquaintances, and does not really have friends, and also that their family is not close.  She also described recent incidents in public places such as at a parade and a breakfast diner where he started to get anxious and fidget, unable to focus on the conversation.

Three VA examinations have been conducted for this case in 2011, 2013, and most recently in 2016.  The August 2011 VA examination report indicates that the Veteran reported a difficult childhood, with a physically and verbally abusive alcoholic father.  He reported that he has a sister with whom he spoke but that his half-brother committed suicide, and that his parents were deceased.  The Veteran reported that he was not married and had no children.  He reported that he had a college degree and did office work, which he had been doing for the preceding 8.5 years.  The examiner observed that the Veteran's mood was anxious, that he appeared to the examination in uniform, and that his affect was congruent with his mood. The Veteran's thought processes were within normal limits, he denied suicidal or homicidal ideation.  The Veteran reported feelings of excessive anxiety and worry for more days than not in the preceding 6 months, feelings of restlessness, being easily fatigued, difficulty with concentration, and irritability.  He reported that his anxiety affected his social life because he did not want to be around people, but that this did not affect him at work because he was busy there, and this provided little opportunity to socialize.  The examiner observed that the Veteran was able to perform all activities of daily living.  The examiner assessed the severity of the Veteran's psychiatric condition as resulting in occasional decrease in work efficiency or intermittent periods of inability to perform his occupational tasks due to anxiety signs and symptoms.  The examiner noted that it was possible the Veteran had additional mental health diagnoses.  The Veteran did not report trouble falling or staying asleep at that time.

At the Veteran's August 2013 VA examination the examiner characterized the Veteran's psychiatric condition as generalized anxiety disorder and observed the following symptoms: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) chronic sleep impairment; (5) disturbances of motivation and mood; (6) difficulty in establishing and maintaining effective work and social relationships; and (7) inability to establish and maintain effective relationships.  The Veteran reported feeling that his anxiety was worse and that he often awakened feeling like "someone had died."  At this appointment the Veteran clarified that his brother who had committed suicide had also murdered his two children prior to committing suicide after discovering that his wife was having an affair; the Veteran reported being very close with his brother prior to this incident, but that he could not forgive him for what he did.  The Veteran indicated that he had had several long term relationships with women, with the last one an eight year relationship that ended in 2010.  He indicated that he had worked for his current company for 11 years, and that this job required him to enter information about checks and money orders onto a spreadsheet.  He stated that concentration was a problem on this job, but he managed to force himself to focus, that he had no problems with supervisors or coworkers, and that his work performance had been adequate.  However the Veteran stated that did feel that the previously mentioned concentration problems affected his speed at work, and noted that he frequently felt the need to double check his data entries.  When asked directly about how his anxiety affected his work, the Veteran reported that "it makes [him] feel like [he is] carrying a big burden."

The August 2013 VA examiner observed that the Veteran presented with appropriate hygiene and grooming, that his speech was unremarkable, that he was cooperative, and that he maintained a serious demeanor, seldom smiling.  He denied delusional material and visual or auditory hallucinations.  He reported being afraid of water because he did not know how to swim and was too afraid to learn.  The Veteran described placing things in his house in a specific order to prevent his home from a break-in, which the examiner described as "magical thinking," that may suggest a more severe disorder; however an additional diagnosis was not rendered.  The Veteran reported feeling tense and anxious most of the time, but denied panic attacks and suicidal or homicidal ideation.  The Veteran reported nightmares two or three times a week in which he was chased by gangs or a demon appearing in a room, and reported getting 7 to 7.5 hours of sleep a night.  He reported some unusual experiences with discontinuity of consciousness.  The Veteran reported a good appetite and "pretty good" concentration but also stated he could not concentrate enough to read a book.  He reported fatigue, difficulty maintaining enough energy to be productive, having few friends, and grocery shopping as his primary social activity.  The examiner noted that the Veteran had been switched from Prozac to sertraline because he and his psychiatrist decided that Prozac was no longer as effective as it was previously.  This examiner characterized the severity of the Veteran's psychiatric disorder as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms well controlled by medication.

Finally, the October 2016 VA examiner re-characterized the Veteran's psychiatric diagnosis as persistent depressive disorder with anxious distress and noted the following symptoms: (1) depressed mood; (2) anxiety; (3) chronic sleep impairment; (4) disturbances of motivation and mood; (5) difficulty in establishing and maintaining effective work and social relationships; and (6) the difficulty or inability to establish and maintain effective work and social relationships.  At this examination the Veteran reported depressed mood for most of the day for more days than not for at least the preceding two years.  The Veteran reported feelings of hopelessness, low energy, fatigue, low self-esteem, poor concentration, difficulty making decision, sleep issues, and overeating, and that he had not been without these symptoms for more than two or three months at a time.  The Veteran reported that since his last examination he had started a new romantic relationship, but that marriage had not been discussed.  He also reported that he occasionally visited his sister and brother-in-law and that he had good friends.  The Veteran reported that he was still working for the same employer and that it was stressful and fast-paced; he also reported that the company had recently been acquired and that there had been some recent changes.  The Veteran reported taking sertraline medication daily.  

The October 2016 VA examiner observed that the Veteran was casually dressed with good grooming and hygiene, that his behavior was normal with good eye contact, that his attention and concentration was intact, and that his mood was euthymic with affect congruent to his mood.  The Veteran's speech was normal in rate, tone, and volume, as were the form and content of his thoughts.  The Veteran's judgment, insight, and memory appeared to be intact.  The examiner observed that there was no evidence of homicidal or suicidal ideation.  The examiner observed that the Veteran's diagnosis of generalized anxiety disorder did not account for his persistent depressive symptoms.  The examiner assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

As for the Veteran's relevant treatment records, an April 2010 VA treatment record notes that the Veteran reported being depressed about work and the recent break-in at his home.  An October 2010 VA treatment record indicates that the Veteran had varying degrees of difficulty with his anxiety disorder.  The Veteran reported productivity stressors were very high at his office and that demand on employee productivity had increased.  However the Veteran reported that he was getting 7 hours of sleep, that his mood was better, and his anxiety symptoms virtually absent.  He admitted that he was still trying to break up with his then girlfriend, who was bipolar and had stolen money and other items from him.  A November 2010 record indicates that the Veteran did not enjoy having others around him and that he always sat with his back to a wall.  He reported that at work he had been singled out to perform tasks that others were not required to do.  He reported symptoms of anhedonia and low emotional energy.  An August 2011 VA treatment record notes that the Veteran continued to have varying degrees of difficulty with the symptoms of his psychiatric disorder and was not doing many activities, had ended the relationship with his girlfriend, but was enjoying his relationship with his coworkers.  In April 2012 the Veteran reported an increase in stress.  He reported that he was worried about having cancer, having another break-in at his house, and losing his job.  He reported that he felt "frozen" at work and had always had issues dealing with other people. 

In December 2013 he reported that a woman at work had threatened to strangle him and that he thought his psychiatric disorder was the result of injections he previously received.  He reported that he obsessively double checked things at work and that this slowed him down, and that he placed items, including cups and newspapers in certain places in his house to ward off home invasion.  In October 2014, he indicated that he had recently visited his niece in Maryland, who he was concerned about because she was drinking heavily; he also discussed that he was having some difficulty finding a girlfriend.  In May 2015 the Veteran reported that he was feeling better, felt that he was getting along better with people, and had recently returned from a vacation visiting a friend in Virginia.  In October 2015, the Veteran reported that he felt isolated from others, that he found it difficult to trust people and that he feared that he will die alone.  He indicated that his work and home environment were going fine.  

In March 2016, the Veteran reported that he had gotten into an altercation with a woman at work who had tried to interrupt his conversation, but was not aggressive or inappropriate.  In April 2016 the Veteran reported that he was recently praised for only calling out sick twice in 13 years of employment at work.  In June 2016, the Veteran reported that he was getting along well with his neighbors, was hoping to get a raise at his next work evaluation, and had recently went to a friend's house for dinner and spent the night with his sister and her family for his birthday.  He reported struggling with feelings of anger and resentment, and that he wished that he would have learned to socialize years ago the way he does currently.  In August 2016, the Veteran is noted to have gotten in a confrontation with a "lead" at work because his work was slow.  The Veteran expressed concern that he would be fired because his regular supervisor was out; however he reported that the following week nothing more was said about it and that he felt good about how he had handled the situation because in the past he would have become defensive and upset.  An October 2016 VA treatment record notes that the Veteran had started doing some exercising, and that things were going well at work, he was getting along with coworkers, and that he had recently received his second raise, the second one since his company took over.  In October 2016 he reported that he had a new girlfriend.

The Veteran continued to intermittently report significant job stress throughout the appeal period and his thought process is noted as being obsessive and episodically paranoid throughout the appeal period.  An increase in depressive symptoms is noted in August 2013, at which time his prescription was adjusted.  Flattened affect period, sleep disturbances, and nightmares are also noted intermittently throughout the appeal period.  The Veteran consistently denied suicidal or homicidal ideation, and is consistently noted to have intact judgment, insight, and memory.  Additionally, a May 2012 letter from his treating physician indicated that the Veteran's symptoms were aggravated by work stressors, explained that the Veteran lacks emotional energy has concentration issues, and had reported extreme anxiety and near panic to the point of being unable to follow through with the tasks of employment.  A December 2013 letter from the Veteran's social worker echoed a similar sentiment.  Throughout the Veteran's treatment records, he reports that his medications do help with feelings of depression, anxiety, and paranoia.

Applying the relevant rating criteria to the evidence summarized above, the Board notes that it does appear that the Veteran intermittently exhibits occupational and social impairment that can interfere with his current work and social relationships, and his ability to establish new work and social relationships.  However, the Veteran's symptoms, while causing occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks do not rise to the level of reduced reliability and productivity contemplated by the 50 percent rating criteria.  To the contrary, a review of the Veteran's examination reports, VA treatment records, and Board hearing testimony reveals that although the Veteran feels a lot of anxiety and stress with regard to his workload and confrontations with his coworkers, and that these stressors have intermittently resulted in concentration issues and taking home work to keep up with his colleagues, the Veteran's overall reliability and productivity do not appear to have been negatively affected, as evidence by his recent raise at work and praise for his dedication to his job and avoidance of calling out sick.  Additionally, the Board notes that the Veteran has not exhibited any impairment in thought process, memory insight, judgement, personal hygiene, or activities of daily living, and although sometimes "freezes" due to symptoms at work, he is also frequently able to get past this and force himself to "focus."

In so finding, the Board has considered the Veteran's testimony that he is a "minimizer" and the 2002 psychiatric hospitalization records he submitted, but notes that such records do not support the supposition that he is currently minimizing his symptoms, and there are no such observations in several years of treatment records from 2010 to 2016, which document that the Veteran has routinely reported intermittent increases in symptoms and that his medication has been adjusted as necessary to help control his symptoms.  Thus, although the Board appreciates that the Veteran has provided historical context for his psychiatric disorders and symptoms, such evidence is of limited relevance to the current presentation of his symptoms.  Moreover, although the Veteran may have exaggerated how many "good" friends he has to the 2016 VA examiner and it is clear from the record that his immediate family unit is not close, the Veteran reported spending time with his sister, his brother-in-law, and his niece, vacationed in Virginia at a friend's home, recently celebrated his birthday at a friend's house, has a new romantic relationship, and attended community events over the course of the appeal period.  Such evidence is not suggestive of social impairment with reduced reliability or productivity, as the Veteran has demonstrated the ability to consistently reach out to others despite his symptoms.

Moreover, it does appear that the Veteran gets along with some of his coworkers, despite recent confrontations and the report to human resources.  Additionally, with regard to the Veteran's human resources report, although according to the Veteran's Board hearing testimony the harassment from his coworkers started in May 2016, this is not reflected in his recent treatment records in which the Veteran reports that he is getting along really well with coworkers despite a recent confrontation with another individual at work, although the Veteran's has felt isolated in the past.  As such, it appears that although the Veteran has some rough events and disagreements with coworkers, he also has long periods of time where he gets along well with coworkers and is not isolated.  Although the Veteran certainly exhibits some occupational and social impairment, the Board finds that the severity of the Veteran's occupational and social impairment is most closely approximated by the 30 percent rating criteria.  Accordingly, entitlement to an initial rating in excess of 30 percent for service-connected persistent depressive disorder with anxious distress is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9400 (2016).

B. Total Rating due to Individual Unemployability (TDIU)

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 30 percent for service-connected persistent depressive disorder with anxious distress is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


